DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. (US Patent Application Pub. No.: US 2003/0193264 A1) in view of Dade et al. (US Patent No.: 5229677).
For claim 23, Pyntikov et al. disclose the claimed invention comprising: at least one rotor (reference numeral 20) having a plurality of permanent magnets (reference numeral 22) arranged in a circular array about an axis of rotation (see paragraph [0026], and figures 1, 2); and at least one stator (reference numeral 30, figure 1, 2) having a plurality of modules (see paragraph [0008]) detachably mounted thereto (each module can be individually installed and removed, see paragraph [0009]), each module comprising at least one electromagnetic coil and at least one switch (see paragraph [0012]), and wherein each module is independently controllable and/or reconfigurable during operation of the machine (see paragraph [0012]).  Pyntikov et al. however do not specifically disclose the modules being arranged such that in use, generated magnetic flux passes across a gap between the stator and the rotor substantially parallel to said axis of rotation.  
Having magnetic flux pass a gap in the axial direction between the rotor and stator is a known skill in the art as Dade et al. disclose modules (reference numeral 34, figure 1) arranged so that the stator (reference numerals 12, 14) and rotor (reference numeral 16) interact along an axial gap (see figure 2).  
It would have been obvious to a person of ordinary skill to have the axial gap between the stator and rotor as disclosed by Dade et al. for the arranged modules in the stator of Pyntikov et al. for predictably providing desirable configuration for facilitating the functioning of the device.  
For claim 24, Pyntikov et al. disclose each module being capable of being removed and replaced during operation (see paragraph [0009]), i.e. each module being individually removable, insertable and/or replaceable during operation of the machine.  
For claims 25 and 26, Pyntikov et al. disclose a sensor (reference numeral 62, paragraph [0030]) for detecting position of the rotor and sends its signals to the control system (see paragraph [0030]), i.e. at least one sensor configured to detect absolute position or relative position of the rotor; and at least one control system which, in response to signals from the at least one sensor and/or a control command input, controls the switch of one or more module, to activate one or more of a rotation configuration of selected rotational speed, a braking configuration, a holding configuration, a power generation configuration or a change in direction of the rotor.  

Claims 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. in view of Dade et al. as applied to claims 23-26 above, and further in view of Frownfelter (US Patent No.: 7573173).
For claims 27-30, Pyntikov et al. in view of Dade et al. disclose the claimed invention except for configuring to be stacked on a common rotational axis with a like machine, wherein the stacking of like machines involves sharing of one or more common component and removal of one or more redundant component, thereby increasing the power to weight ratio and/or power to volume ratio of the combined machine.  Stacking of like machines on a common axis is a known skill in the art as exhibited by Frownfelter which discloses stacked assemblies on a common axis (see figure 2B) with removal of components to provide appropriate weight for the system (see column 12, lines 25-32).  It would have been obvious to a person of ordinary skill to provide the stacked assembly as disclosed by Frownfelter for the machine of Pyntikov et al. in view of Dade et al. for providing desirable power and weight applications for the device (see Frownfelter's column 12, lines 25-32).  

Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. in view of Dade et al. as applied to claims 23-26 above, and further in view of Araki et al. (Japanese Patent Document No.: JP 2000245128 A).
For claims 31-34, Pyntikov et al. in view of Dade et al. disclose the claimed invention except for each module being detachably mounted to the stator via one or more mounting rails on the module.  Having a rail for mounting modules is a known skill in the art as Araki et al. disclose a rail (reference numeral 8) for mounting modules (reference numerals 10, 21, see figures 1, 2, 5), and it would have been obvious to a person of ordinary skill to have the rail as disclosed by Araki et al. for the modules of Pyntikov et al. in view of Dade et al. for predictably providing desirable configuration for facilitating the assembly of the device.  

Claims 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. in view of Dade et al. and Frownfelter as applied to claims 27-30 above, and further in view of Araki et al. (Japanese Patent Document No.: JP 2000245128 A).
For claims 35-38, Pyntikov et al. in view of Dade et al. and Frownfelter disclose the claimed invention except for each module being detachably mounted to the stator via one or more mounting rails on the module.  Having a rail for mounting modules is a known skill in the art as Araki et al. disclose a rail (reference numeral 8) for mounting modules (reference numerals 10, 21, see figures 1, 2, 5), and it would have been obvious to a person of ordinary skill to have the rail as disclosed by Araki et al. for the modules of Pyntikov et al. in view of Dade et al. and Frownfelter for predictably providing desirable configuration for facilitating the assembly of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference disclose embodiments of stator and rotor stacked configurations: De Simon et al. (US 6198196 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834